Citation Nr: 0736581	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a right knee disorder on 
a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  A hearing was held in Anchorage, Alaska, 
by the undersigned Veterans Law Judge in May 2005.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder on a direct basis in June 1993.  The veteran was 
notified of that decision and did not appeal.  

2.  The evidence received since the RO's June 1993 decision 
which denied the claim for service connection for a right 
knee disorder on a direct basis, which was not previously of 
record, and which is not cumulative or redundant of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1993 decision denying service connection 
for a right knee disorder on a direct basis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received; the 
claim for service connection for a right knee disorder on a 
direct basis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by means of letters 
from the RO to the veteran dated in September 2005, September 
2006, and March 2007.  The September 2006 and March 2007 
letters provide notice as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), for new and material evidence claims, and 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding 
effective date or degree of disability for service connection 
claims.  These letters were sent to the veteran after the 
initial RO adjudication of the claim in May 2003.  However, 
the defect in the timing of these letters is harmless, as 
there was a subsequent adjudication of the claim by means of 
a June 2007 supplemental statement of the case.  Further, the 
defect in timing of the Dingess notice is harmless because 
service connection has been denied, thus rendering moot any 
issues with respect to implementing an award.    

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements.  The veteran stated 
in July 2007 that he has no other information or evidence to 
submit.  New and material evidence has not been received to 
reopen a claim for service connection for a right knee 
disability; therefore, an examination or medical opinion is 
not warranted.  See 38 C.F.R. § 3.159(c)(4)(C)(3).  

New and material evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The RO denied service connection for right knee 
chondromalacia patella in June 1993.  Service medical records 
were silent for reference to complaints or findings of a 
right knee disorder.  On VA examination in November 1992, the 
veteran stated that his bilateral knee pain began about a 
year ago and had progressively gotten worse.  The examiner 
diagnosed a history of knee pain, suggestive of 
chondromalacia patella.  

In the June 1993 rating decision, the RO noted that right 
knee chondromalacia was not noted in service and was not 
subject to presumptive service connection.  The RO notified 
the veteran of its decision by letter dated July 6, 1993.  He 
did not appeal; therefore, the June 1993 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran applied to reopen his claim in January 2002.  VA 
treatment records dated from July 2000 to February 2004 were 
obtained.  These records show treatment for right knee 
patellofemoral joint disease and chondromalacia patella.  VA 
examination in June 2002, with a May 2003 addendum, showed an 
impression of right knee pain with normal physical 
examination and x-rays.  At a hearing in July 2003, the 
veteran testified that he had right knee pain since service.  
He also testified before the Board in May 2005, stating that 
his right knee had bothered him in service.

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder.  The 
veteran's contentions that he has had problems with his right 
knee since service and/or that this disability is somehow 
related to his active service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in 1993, and are basically cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, his lay statements concerning the onset 
of a right knee disorder are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, the additional medical records suggesting that the 
veteran has a right knee disorder are cumulative.  There was 
evidence before the RO in 1993 showing that the veteran 
suffered from a right disorder (i.e., chondromalacia 
patellae) following service in 1993.  Further, even if new, 
none of these medical records showing diagnoses of a right 
knee disorder indicate that this disability had its onset 
during service or is related to any in-service disease or 
injury, or that arthritis of the right knee was manifest 
within one year of the veteran's separation from service.   
Accordingly, the Board finds that these records are not 
material, as they do not raise a reasonable possibility of 
substantiating the claim.

Medical records that do not mention a right knee disorder, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to June 1993 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for right knee disorder on a 
direct basis is not reopened.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


